OPINION
By RICHARDS, J.
The controversy in this case arises over the priority between a chattel mortgage on certain equipment and fixtures in a restaurant and a provision in a lease giving or purporting to give the landlord a first claim on .the chattels to secure the payment of the rent. The rights of the parties depend very largely upon facts about which the witnesses are in serious conflict.
*322At the threshold of this case we are met with a situation that would seem to prevent our reviewing the judgment on the weight of the evidence. The record before us shows that a judgment was rendered and journal entry filed on March 28, 1934, and the motion for a new trial was not filed until April 6, 1934, a period of nine days. It appears, therefore, that this court is unable to weigh the evidence.
Under the provisions of §8560, GO, the plaintiff company, if a mortgagee in good faith, would be entitled to greater rights than the law would award to it if it were not such a mortgagee. Whether it was or was not a mortgagee without notice and in good faith, is a matter of serious controversy on the facts.
Prom the record before us, we find no errors prejudicial to the plaintiff in error, and the judgment will therefore be affirmed.
Judgment affirmed.
WILLIAMS and LLOYD, JJ, concur.